                      Case 5:19-cv-05540-EJD Document 9 Filed 09/10/19 Page 1 of 13


                1   SCHILLING LAW GROUP, PC
                      Charity M. Gilbreth (Bar No. 223504)
                2     charity.gilbreth@schillinglawgroup.com
                      Matthew G. Ardoin (Bar No. 293350)
                3     matt.ardoin@schillinglawgroup.com
                      Tyler H. Hunt (Bar No. 313326)
                4     tyler.hunt@schillinglawgroup.com
                    1100 Newport Center Drive, Suite 250
                5   Newport Beach, California 92660
                    Telephone: (949) 760-6120
                6   Facsimile: (949) 760-6129
                7   Attorneys for ACTIVISION BLIZZARD, INC.
                    and BLIZZARD ENTERTAINMENT, INC.
                8

                9                         UNITED STATES DISTRICT COURT

           10                          NORTHERN DISTRICT OF CALIFORNIA

           11                                     SAN JOSE DIVISION

           12

           13       ERIK ESTAVILLO,                            CASE NO. 5:19-cv-05540-NC

           14                      Plaintiff,                  Assigned To: Hon. Nathanael Cousins
                                                               Courtroom: 5
           15             v.
                                                               NOTICE OF MOTION AND MOTION
           16       ACTIVISION BLIZZARD, INC.,                 TO DISMISS COMPLAINT;
                                                               MEMORANDUM OF POINTS AND
           17                      Defendant.                  AUTHORITIES IN SUPPORT
                                                               THEREOF
           18
                                                               [Request for Judicial Notice; Declaration of
           19                                                  Matthew G. Ardoin; and Proposed Order
                                                               filed concurrently herewith]
           20
                                                               Date:             October 23, 2019
           21                                                  Time:             1:00 p.m.
                                                               Courtroom:        5
           22
                                                               Action Filed:     August 2, 2019
           23                                                  Trial Date:       None Set

           24

           25

           26

           27

           28

SCHILLING LAW
                    5:19-cv-05540-NC                           NOTICE OF MOTION AND
  GROUP , PC                                                   MOTION TO DISMISS COMPLAINT
                        Case 5:19-cv-05540-EJD Document 9 Filed 09/10/19 Page 2 of 13


                1   TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
                2           PLEASE TAKE NOTICE that on October 23, 2019, at 1:00 p.m. or on such
                3   other date as the Court may provide, at 280 South 1st St., San Jose, California 95113,
                4   Courtroom 5, the Honorable Nathanael Cousins presiding, Defendant Activision
                5   Blizzard, Inc., parent company to Blizzard Entertainment, Inc. (“Blizzard”), which is
                6   erroneously sued herein as Activision Blizzard, Inc.,1 will and hereby does move under
                7   Federal Rule of Civil Procedure 12(b)(6) to dismiss Plaintiff Erik Estavillo’s (“Plaintiff”)
                8   Complaint.
                9           Plaintiff alleges that Blizzard violated the Americans with Disabilities Act
           10       (“ADA”) and Section 1723 of the California Civil Code (“Section 1723”) because
           11       Blizzard did not adequately notify Plaintiff of the company’s video game refund policy.
           12       This motion is made on the ground that Plaintiff fails to state a claim under the ADA
           13       because that statute does not apply to Blizzard’s digital video game store, which is not
           14       connected to any actual, physical place. Plaintiff’s Section 1723 claim fails as a matter of
           15       law for the same reason. The plain language of Section 1723 does not apply to digital
           16       stores, and even if it did, Plaintiff failed to perform the conditions precedent to make a
           17       claim under the statute. Further, the intention of the underlying the statute – to give
           18       consumers notice of refund policies prior to sale – is satisfied because Plaintiff was
           19       provided notice of Blizzard’s refund policy at multiple places during the checkout and
           20       account creation processes. Blizzard therefore respectfully requests that the Court
           21       dismiss the Complaint with prejudice and without leave to amend. Finally, Blizzard
           22       intends to seek attorneys’ fees under Civil Code Sections 1723(b)(2) and 1780(e) because
           23       Plaintiff’s Complaint is meritless and is not made in good faith.
           24               This motion is based upon this Notice Of Motion And Motion To Dismiss, the
           25       accompanying Memorandum Of Points and Authorities, Request for Judicial Notice,
           26
                    1
                            Plaintiff erroneously named Activision Blizzard, Inc., Blizzard Entertainment, Inc.’s
           27
                            parent entity, as the defendant. The undersigned counsel hereby responds on behalf of
           28               Activision Blizzard, Inc. and Blizzard Entertainment, Inc.


SCHILLING LAW
                    5:19-cv-05540-NC                                  NOTICE OF MOTION AND
  GROUP , PC
                                                                    1 MOTION TO DISMISS COMPLAINT
                      Case 5:19-cv-05540-EJD Document 9 Filed 09/10/19 Page 3 of 13


                1   Declaration of Matthew G. Ardoin and accompanying exhibits filed herewith, the
                2   pleadings and other documents on file in this action, and any other evidence or argument
                3   that may be considered by the Court. A Proposed Order is also filed herewith.
                4
                    Dated: September 10, 2019                SCHILLING LAW GROUP, PC
                5
                                                                  Charity M. Gilbreth
                6                                                 Matthew G. Ardoin
                                                                  Tyler H. Hunt
                7

                8

                9                                               By: /s/ Matthew G. Ardoin
                                                                   Matthew G. Ardoin
           10
                                                                   Attorneys for ACTIVISION
           11                                                      BLIZZARD, INC. and BLIZZARD
                                                                   ENTERTAINMENT, INC.
           12

           13

           14

           15

           16

           17

           18

           19

           20

           21

           22

           23

           24

           25

           26

           27

           28

SCHILLING LAW
                    5:19-cv-05540-NC                              NOTICE OF MOTION AND
  GROUP , PC
                                                                2 MOTION TO DISMISS COMPLAINT
                         Case 5:19-cv-05540-EJD Document 9 Filed 09/10/19 Page 4 of 13


                1                     MEMORANDUM OF POINTS AND AUTHORITIES
                2   I.       INTRODUCTION
                3            Plaintiff Erik Estavillo’s (“Plaintiff”) Complaint is a meritless and misguided ploy
                4   for attention. In his autobiography titled “The PSN Plaintiff,” Plaintiff details his long-
                5   running practice of suing video game companies on specious claims. Plaintiff admits that
                6   his lawsuits are a means for seeking attention, writing that “[e]verybody loves attention
                7   no matter what kind it is.” Request for Judicial Notice (“RJN”), Ex. 1 at p. 22. The
                8   instant lawsuit is Plaintiff’s eighth case against a video game company. RJN, Exs. 2 - 16.
                9   All of Plaintiff’s cases have been dismissed (voluntarily or by the court) within months of
           10       filing. See id.
           11                Here, shortly after Plaintiff was allegedly “banned”2 from playing the video game
           12       Overwatch for indefensibly abusive conduct towards other players specifically prohibited
           13       by Blizzard Entertainment, Inc.’s End User License Agreement, he filed the instant
           14       action. The Complaint sets forth two causes of action – violation of the Americans with
           15       Disabilities Act (“ADA”) and Section 1723 of the California Civil Code (“Section 1723”)
           16       – premised on Blizzard’s alleged failure to “post” the company’s refund policy on “the
           17       front of their digital store for video gamers.”3 Neither of these statutes, however, apply to
           18       Blizzard’s online digital store. As a matter of law, Plaintiff’s claims are fatally flawed
           19       and the Complaint should be dismissed with prejudice and without leave to amend.
           20

           21

           22

           23

           24       2
                             Contrary to his allegations, Plaintiff was not “banned” from playing Overwatch. He was
           25                suspended for ten days for insulting other players and making racist and homophobic
                             comments.
           26       3
                             Blizzard Entertainment, Inc. (“Blizzard”) is the developer and publisher of the video
                             game Overwatch that is at issue in the Complaint. Plaintiff erroneously named Activision
           27
                             Blizzard, Inc., Blizzard Entertainment, Inc.’s parent entity, as the defendant in this
           28                matter.


SCHILLING LAW
                    5:19-cv-05540-NC                                   NOTICE OF MOTION AND
  GROUP , PC
                                                                     3 MOTION TO DISMISS COMPLAINT
                      Case 5:19-cv-05540-EJD Document 9 Filed 09/10/19 Page 5 of 13


                1   II.     FACTUAL BACKGROUND
                2           A.      Plaintiff Contends The Placement Of Blizzard’s Refund Policy In Its
                3                   Digital Store Is Insufficient
                4           On August 2, 2019, Plaintiff filed his Complaint pro se asserting two causes of
                5   action. First, Plaintiff alleges that Blizzard violated Section 1723 of the California Civil
                6   Code by “not explicitly stating that no returns or refunds are available on the front of
                7   their digital store for video gamers.” (Compl. at 4:19-22) (emphasis added). Second,
                8   Plaintiff alleges that Blizzard violated the ADA by not updating its digital store and End
                9   User License Agreement (“EULA”) to meet the “needs of Americans with Mental
           10       Disabilities” who need “important facts about refunds, returns, and other important
           11       information … explicitly explained to them.” (Compl. at 4:27-5:6). Plaintiff contends
           12       that Blizzard’s refund policy should be “explained to [people with mental hardships] right
           13       away, and not to be hidden at the bottom of an EULA they may have trouble deciphering
           14       in the first place.” (Compl. at 6:1-5). Accordingly, Plaintiff asks the Court to instruct
           15       Blizzard to revise the EULA so that “information regarding refunds, returns, and which
           16       legal rights they may be giving up” is “stated at the top of the EULA instead of at the
           17       bottom of the EULA where they are harder to find and read for such people.” (Compl. at
           18       6:17-22). In sum, Plaintiff takes issue with the placement of Blizzard’s refund policy in
           19       its digital store.
           20               B.      Plaintiff’s Identical Claims Against Another Video Game Company
           21                       Failed As A Matter of Law
           22               Earlier this year, Plaintiff’s identical lawsuit against another digital video game
           23       store was dismissed at the pleading stage. See RJN, Exs. 14 – 16. In Estavillo v.
           24       Behaviour Interactive, 2019 U.S. Dist. LEXIS 108146 (N.D. Cal. May 30, 2019),
           25       Plaintiff sued two other video game companies for the exact claims at issue here.
           26       Estavillo, 2019 U.S. Dist. LEXIS 108146, at *3-4; RJN, Ex. 15 at p. 80. In that case he
           27       alleged a Section 1723 violation for failing to “state on the front page of the website for
           28       their digital-video-gaming store, Steam, that no returns or refunds are available for

SCHILLING LAW
                    5:19-cv-05540-NC                                  NOTICE OF MOTION AND
  GROUP , PC
                                                                    4 MOTION TO DISMISS COMPLAINT
                      Case 5:19-cv-05540-EJD Document 9 Filed 09/10/19 Page 6 of 13


                1   banned video gamers,” and that defendants violated the ADA by “not updating their
                2   websites and [EULA] ‘to meet the needs of Americans with Mental Disabilities,’ who
                3   need to have ‘important facts about refunds … explicitly explained to them.’” Id. The
                4   court dismissed the ADA claim because that statute does not apply to “digital stores”
                5   where the services are not “connected to any actual, physical place.” Estavillo, 2019 U.S.
                6   Dist. LEXIS 108146, at *6-8; RJN, Ex. 15 at p. 81. The Court also dismissed the Section
                7   1723 claim because the amount in controversy was less than $75,000, divesting the court
                8   of diversity jurisdiction. Estavillo, 2019 U.S. Dist. LEXIS 108146, at *10-11; RJN, Ex.
                9   15 at p. 82.
           10              C.      Plaintiff Alleges That He Purchased “Overwatch” Through Blizzard’s
           11                      Digital Store
           12              Blizzard is the developer and publisher of the video game Overwatch, an
           13       interactive game played over the Internet. RJN, Ex. 17 at pp. 88-89. Players can buy
           14       Overwatch through Blizzard’s online digital store, which sells digital copies of its games
           15       at https://us.shop.battle.net/en-us (“Digital Store”). Id. at p. 88. The Complaint alleges
           16       that Plaintiff purchased Overwatch from the “Blizzard/Overwatch digital storefront.”
           17       (Comp. at 4:3-7; 4:20-22) (explaining Blizzard operates a “digital store for video
           18       gamers”). Players access Overwatch through Blizzard’s Battle.net Application
           19       (“Battle.net”), which is Blizzard’s gaming service that enables players to compete against
           20       one another online and to communicate with one another using in-game text and voice
           21       chat features. RJN, Ex. 17 at p. 89; (Compl. at 2:20-23 (alleging that Plaintiff relies on
           22       chat functions to communicate with other players)).
           23              D.      Blizzard’s Refund Policy Is Clearly Set Forth In Its Terms Of Sale And
           24                      End User License Agreement
           25              Plaintiff was presented with Blizzard’s refund policy on a least two occasions
           26       before he was able to first play Overwatch. First, when players purchase Overwatch
           27       through the digital store a prompt reads “By clicking ‘Pay Now,’ you agree to the Terms
           28       of Sale and Privacy Policy,” which are accessed by clicking the words “Terms of Sale.”

SCHILLING LAW
                    5:19-cv-05540-NC                                NOTICE OF MOTION AND
  GROUP , PC
                                                                  5 MOTION TO DISMISS COMPLAINT
                      Case 5:19-cv-05540-EJD Document 9 Filed 09/10/19 Page 7 of 13


                1   RJN, Ex. 21. The Terms of Sale expressly state that all sales of digital content are final
                2   and “[n]o refunds are permitted except with respect to any statutory warranties or
                3   guaranties that cannot be excluded or limited by law.” RJN, Ex. 22 at p. 105.
                4          Second, before playing Overwatch on PC, a player must create a Blizzard account.
                5   In order to do so, the player must click through a prompt stating that by creating an
                6   account, the player is agreeing to Blizzard’s EULA. RJN, Ex. 18. The Complaint
                7   acknowledges that the EULA is the agreement governing the parties’ relationship. (See,
                8   e.g., Compl. at 4:27-5:7; 6:17-22). The EULA includes Blizzard’s refund policy:
                                  YOU ACKNOWLEDGE THAT BLIZZARD IS NOT REQUIRED
                9
                                  TO REFUND AMOUNTS YOU PAY TO BLIZZARD FOR USE
           10                     OF THE PLATFORM, OR FOR DIGITAL PURCHASES MADE
                                  THROUGH THE PLATFORM, FOR ANY REASON.
           11
                    RJN, Ex. 20 at p. 98. See also RJN, Ex. 19 at pp. 94-95 (prior EULA setting forth similar
           12
                    refund policy). The Complaint does not dispute that the refund policy is included in the
           13
                    EULA. (Compl. at 6:17-22 (alleging that the refund policy should not be “at the bottom”
           14
                    of the EULA)).
           15
                           The EULA grants players a revocable license to install and access Overwatch and
           16
                    Battle.net in accordance with the terms of the EULA. RJN, Ex. 20 at pp. 97-99. If a
           17
                    player violates the EULA, Blizzard has the right to suspend or revoke the player’s license
           18
                    to use Battle.net. Id. at p. 99. The EULA expressly states that Blizzard may suspend or
           19
                    revoke the license if the player “engage[s] in any conduct intended to disrupt or diminish
           20
                    the game experience for other players,” including “harassment” and “abusive behavior or
           21
                    chat.” Id. at pp. 99-100. The Complaint alleges that Blizzard “bann[ed] [Plaintiff] from
           22
                    their video game, Overwatch … because of ‘abusive chat.’” (Compl. at 2:24-27).
           23
                    III.   ARGUMENT
           24
                           A.     Standard For 12(b)(6) Motion To Dismiss
           25
                           Federal Rule of Civil Procedure 12(b)(6) permits a party to seek dismissal of a
           26
                    claim at the pleading stage if it does not state a claim upon which relief may be granted.
           27
                    Fed. R. Civ. P. 12(b)(6). “Dismissal can be based on the lack of a cognizable legal theory
           28

SCHILLING LAW
                    5:19-cv-05540-NC                                NOTICE OF MOTION AND
  GROUP , PC
                                                                  6 MOTION TO DISMISS COMPLAINT
                      Case 5:19-cv-05540-EJD Document 9 Filed 09/10/19 Page 8 of 13


                1   or the absence of sufficient facts alleged under a cognizable legal theory.” Balistreri v.
                2   Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1990). A plaintiff must allege
                3   sufficient facts “to state a claim to relief that is plausible on its face.” Bell Atl. Corp. v.
                4   Twombly, 550 U.S. 544, 570 (2007). When considering whether a complaint states a
                5   claim on which relief may be granted, the court accepts allegations in the complaint as
                6   true and construes the allegations in the light most favorable to the plaintiff. Hishon v.
                7   King & Spaulding, 467 U.S. 69, 73 (1984).
                8          In ruling on a motion to dismiss brought pursuant to Rule 12(b)(6), a court is
                9   permitted to consider material which is properly submitted as part of the complaint,
           10       documents that are not physically attached to the complaint if their authenticity is not
           11       contested and the plaintiff’s complaint necessarily relies on them, and matters of public
           12       record. Lee v. City of Los Angeles, 250 F.3d 668, 668-89 (9th Cir. 2001).
           13              B.      Plaintiff’s ADA Claim Fails Because Blizzard’s Digital Store Has No
           14                      Connection To A Physical Place
           15              Plaintiff fails to state a cause of action under the ADA because the Ninth Circuit
           16       has held that the ADA does not apply to websites “not connected to any actual physical
           17       place.” Earll v. eBay, Inc., 599 F. App’x 695, 696 (9th Cir. 2015) (holding that eBay is
           18       not subject to the ADA). Title III of the ADA provides that “[n]o individual shall be
           19       discriminated against on the basis of disability in the full and equal enjoyment of the
           20       goods, services, facilities, privileges, advantages, or accommodations of any place of
           21       public accommodation.” 42 U.S.C. §12182(a) (emphasis added). The Ninth Circuit has
           22       interpreted the term “place of public accommodation” to require “some connection
           23       between the good or service complained of and an actual physical place.” Weyer v.
           24       Twentieth Century Fox Film Corp., 198 F.3d 1104, 1114 (9th Cir. 2000); Earll, 599 F.
           25       App’x at 696. The Complaint does not allege that Blizzard operates a physical store, nor
           26       can it. Instead, the Complaint takes issue with Blizzard’s “digital store for video
           27       gamers.” (Compl. at 4:19-22). Plaintiff’s ADA claim fails as a matter of law because
           28       Blizzard’s Digital Store has no connection to an actual, physical place.

SCHILLING LAW
                    5:19-cv-05540-NC                                   NOTICE OF MOTION AND
  GROUP , PC
                                                                     7 MOTION TO DISMISS COMPLAINT
                        Case 5:19-cv-05540-EJD Document 9 Filed 09/10/19 Page 9 of 13


                1           Earlier this year this District Court dismissed Plaintiff’s ADA claim against
                2   another video game company with similar allegations because the digital video game
                3   store lacked a connection to a physical place. Estavillo, 2019 U.S. Dist. LEXIS 108146,
                4   at *7-8; Estavillo v. Behaviour Interactive, 2019 U.S. Dist. LEXIS 108144, at *2-3 (June
                5   27, 2019) (adopting report and recommendation for dismissal as the court’s order); RJN
                6   Exs. 15 and 16. The Court explained:
                7                  According to Plaintiff’s allegations, Steam is a ‘digital store.’
                                   As a result, the Amended Complaint lacks allegations that
                8                  show Steam has a connection to an actual, physical place.
                                   Without that connection, Plaintiff’s ‘ADA claim fails as a
                9                  matter of law.’

           10       Estavillo, 2019 U.S. Dist. LEXIS 108146, at *7-8; RJN, Ex. 15 at p. 80. Similarly,
           11       Plaintiff’s ADA claim should be dismissed.
           12               C.     Plaintiff’s Section 1723 Claim Fails As A Matter Of Law
           13               The crux of the issue in dispute for Plaintiff’s Section 1723 claim is the placement
           14       of Blizzard’s refund policy in the Digital Store. (Compl. at 4:19-22; 4:27-5:6; 6:1-5;
           15       6:17-22). Yet Plaintiff cannot set forth a cognizable claim under Section 1723 because
           16       the plain language of the statute simply does not apply to digital stores. Even assuming
           17       arguendo that the statute applies to digital stores, Plaintiff did not perform the conditions
           18       precedent to make a claim under Section 1723. And even if he had, Blizzard provides its
           19       refund policy at multiple locations in the Digital Store.4
           20                      1.      The Plain Language Of Section 1723 Does Not Apply To Digital
           21                              Stores
           22               Plaintiff alleges that Blizzard violated Section 1723 “by not explicitly stating that
           23       no returns or refunds are available on the front of their digital store for video gamers.”
           24
                    4
           25               Plaintiff not only fails to state a claim against Blizzard, his entire lawsuit is brought in
                            bad faith. Plaintiff claims without any statutory basis that Blizzard violated Section 1723
           26               for failing to put the refund policy “on the front of their digital store” – the statute has no
                            such requirement. Plaintiff also admits that he had notice of the refund policy in
           27
                            Blizzard’s EULA. Finally, Plaintiff’s allegation that he was “banned” is false – he was
           28               suspended and may play Overwatch at this very moment if he wished.


SCHILLING LAW
                    5:19-cv-05540-NC                                      NOTICE OF MOTION AND
  GROUP , PC
                                                                        8 MOTION TO DISMISS COMPLAINT
                        Case 5:19-cv-05540-EJD Document 9 Filed 09/10/19 Page 10 of 13


                1   (Compl. at 4:19-22) (emphasis added). The statute, however, has no such requirement.
                2   The plain language of Section 1723 does not apply to digital stores:
                3           Every retail seller which sells goods to the public in this state that has a
                            policy as to any of those goods of not giving full cash or credit refunds, or
                4           of not allowing equal exchanges…, for at least seven days following
                5           purchase of the goods if they are returned and proof of their purchase is
                            presented, shall conspicuously display that policy either on signs posted at
                6           each cash register and sales counter, at each public entrance, on tags
                            attached to each item sold under that policy, or on the retail seller’s order
                7
                            forms, if any.”
                8
                    Cal. Civ. Code §1723(a) (emphasis added). Digital stores are not mentioned in the
                9
                    statute. Nothing in Section 1723 requires that a refund policy be placed on the “front of
           10
                    [a] digital store” – as demanded by Plaintiff – nor anywhere else on a website. Instead,
           11
                    Section 1723 contemplates a physical location with a cash register, sales counter, and
           12
                    public entrance. The obligations imposed by Section 1723 are inapplicable in a digital
           13
                    store environment where there is no cash register, no sales counter, no public entrance, no
           14
                    tags attached to items, and no order forms. Further, no California court has expanded
           15
                    Section 1723 to apply to digital stores or websites. Since the statutory language is clear,
           16
                    the Court must follow the plain meaning of the statute and cannot rewrite the statute
           17
                    beyond its express terms.5 See Berry v. American Express Publishing, Inc., 147 Cal.
           18
                    App. 4th 224, 232-33 (“Although the CLRA has been interpreted broadly, courts have not
           19
                    expanded it beyond its express terms.”); See Prof’l Eng’rs in Cal. Gov. v. Brown,
           20
                    229 Cal. App. 4th 861, 873 (2014) (if statutory language is clear, the court must follow its
           21
                    plain meaning). Since nothing in Section 1723 indicates where refund policies must be
           22
                    placed in digital stores, Plaintiff’s Section 1723 claim fails as a matter of law.
           23

           24

           25
                    5
                            Further, the legislature could not have intended Section 1723 to apply to digital stores
           26               because such stores did not even exist when the statute was enacted in 1990. Burden v.
                            Snowden, 2 Cal. 4th 556, 562 (1992) (objective of statutory interpretation is to ascertain
           27
                            and effectuate legislative intent); Cal. Civ. Code §1723, added by Stats. 1990, ch. 422
           28               (A.B.3047), §2.


SCHILLING LAW
                    5:19-cv-05540-NC                                    NOTICE OF MOTION AND
  GROUP , PC
                                                                      9 MOTION TO DISMISS COMPLAINT
                        Case 5:19-cv-05540-EJD Document 9 Filed 09/10/19 Page 11 of 13


                1                  2.      Plaintiff Did Not Perform The Conditions Precedent To Make A
                2                          Section 1723 Claim
                3           Assuming arguendo that Section 1723 applies to digital stores, Plaintiff’s
                4   Complaint does not allege that he performed the conditions precedent to make a claim
                5   under the statute (nor could he). Section 1723 requires that a buyer “returns, or attempts
                6   to return, the purchased goods on or before the 30th day after their purchase.” Cal. Civ.
                7   Code §1723(c)(1). Here, Plaintiff did not attempt to “return” goods.6 Rather, Plaintiff
                8   alleges he was “banned” from playing Overwatch for his conduct (as noted above, in fact
                9   he only received a temporary suspension, which has since expired). (Compl. at 2:24-27).
           10       Further, this did not occur within thirty days of purchase. The Complaint admits Plaintiff
           11       purchased Overwatch years ago. (Compl. at 3:7-10). Since Plaintiff failed to perform the
           12       conditions precedent required by Section 1723, his claim must be dismissed.
           13                      3.      Blizzard’s Refund Policy Was Provided At Multiple Locations
           14                              During The Checkout And Account Creation Processes
           15               Finally, even if Section 1723 applies to Plaintiff’s situation, the intention of the
           16       underlying the statute – to give consumers notice of refund policies prior to sale – is
           17       satisfied because Blizzard provides its refund policy at multiple places in the Digital
           18       Store. Specifically, the EULA states in all capitalized letters that Blizzard “IS NOT
           19       REQUIRED TO REFUND AMOUNTS YOU PAY … FOR ANY REASON.” RJN,
           20       Ex. 20 at p. 98. See also RJN, Ex. 19. The Complaint concedes that the EULA includes
           21       the refund policy. (Compl. at 6:17-22). In addition, the Terms of Sale expressly state
           22       that Plaintiff is not entitled to a refund for the purchase of digital content such as
           23
                    6
           24               Moreover, Plaintiff did not purchase a “good.” California law defines “goods” as
                            “tangible” and “movable” personal property. See, e.g., Gonzalez & Co. v. Department of
           25               Alcoholic Bev. Control, 151 Cal. App. 3d 172, 175-76 (1984); Italiani v. MGM Corp.,
                            45 Cal. App. 2d 464, 467 (1941); Cal. Civ. Code §1761. Plaintiff purchased a license to
           26               use Blizzard’s video game and Battle.net. See RJN, Ex. 20 at pp. 97-98. Because a
                            “good” must be a tangible item, courts have held that licenses to use intellectual property
           27
                            do not constitute “goods.” See, e.g., Tele Atlas N.V. v. NAVTEQ Corp., 397 F. Supp. 2d
           28               1184, 1192-93 (N.D. Cal. 2005) (holding that a patent license is not a tangible good).


SCHILLING LAW
                    5:19-cv-05540-NC                                    NOTICE OF MOTION AND
  GROUP , PC
                                                                     10 MOTION TO DISMISS COMPLAINT
                      Case 5:19-cv-05540-EJD Document 9 Filed 09/10/19 Page 12 of 13


                1   Overwatch. RJN, Ex. 22 at p. 105. Overwatch players are provided the Terms of Sale
                2   and the EULA prior to completing their purchases and when creating an account to play
                3   the game on PCs. RJN, Exs. 18, 21. Plaintiff’s Section 1723 claim is therefore meritless
                4   and should be dismissed.
                5   IV.    CONCLUSION
                6          For the reasons set forth above, Blizzard respectfully requests that the Court
                7   dismiss Plaintiff’s Complaint with prejudice and without leave to amend. Plaintiff’s
                8   lawsuit lacks merit and was filed to re-gain attention. As Plaintiff writes, whenever he
                9   “need[s] to feel a smile on my face, I have just learned to go back and read some of the
           10       articles and what people have to say about me” in connection with his prior lawsuits.
           11       RJN, Ex. 1 at p. 22. Plaintiff laments that “[t]hese days, no one ever calls me or comes
           12       knocking at my door, although I sometimes wish they would.” Id. at p. 23. Plaintiff’s
           13       desire for attention is a wholly inappropriate reason to file a lawsuit. This case should be
           14       dismissed before the Court or Blizzard are required to waste any further time or
           15       resources. Further, the Court should award Blizzard the attorneys’ fees and costs
           16       incurred to respond to Plaintiff’s baseless Complaint. The Section 1723 violation that
           17       Plaintiff alleges is subject to the Consumers Legal Remedies Act, which allows a
           18       prevailing defendant to recover attorneys’ fees where plaintiff acts in bad faith, as
           19       Plaintiff has here. See Cal. Civil Code §§1723(b)(2); 1780(e).
           20       Dated: September 10, 2019                  SCHILLING LAW GROUP, PC
           21
                                                                      Charity M. Gilbreth
           22                                                         Matthew G. Ardoin
                                                                      Tyler H. Hunt
           23

           24

           25                                                     By: /s/ Matthew G. Ardoin
                                                                     Matthew G. Ardoin
           26
                                                                     Attorneys for ACTIVISION
           27                                                        BLIZZARD, INC. and BLIZZARD
                                                                     ENTERTAINMENT, INC.
           28

SCHILLING LAW
                    5:19-cv-05540-NC                                 NOTICE OF MOTION AND
  GROUP , PC
                                                                  11 MOTION TO DISMISS COMPLAINT
                       Case 5:19-cv-05540-EJD Document 9 Filed 09/10/19 Page 13 of 13


                1                                    PROOF OF SERVICE
                2

                3           I am employed in the County of Orange, State of California. I am over the age of
                     18 years and not a party to this action. My business address is SCHILLING LAW
                4    GROUP, PC 1100 Newport Center Drive, Suite 250, Newport Beach, CA 92660. My
                     email address is shamika.polin@schillinglawgroup.com.
                5
                6            On September 10, 2019, I served the following document(s) described as:

                7           NOTICE OF MOTION AND MOTION TO DISMISS COMPLAINT;
                8     MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT THEREOF
                     by serving a true copy of the above-described document in the following manner:
                9
                                             BY OVERNIGHT MAIL DELIVERY
            10
                            I am familiar with the office practice of Schilling Law Group, PC for collecting
            11      and processing documents for overnight mail delivery by Express Mail or other express
            12      service carrier. Under that practice, such documents are delivered for overnight mail
                    delivery by Express Mail or other express service carrier on that same day in the ordinary
            13      course of business, with delivery fees thereon fully prepaid and/or provided for. I mailed
                    a sealed envelope or package containing the above-described document(s) and addressed
            14
                    as set forth below in accordance with the office practice of Schilling Law Group, PC for
            15      collecting and processing documents for overnight mail delivery by Express Mail or other
                                  .      .
                    express service carrier:
            16
                    Enk Estavillo
            17      3284 Cortese Circle
                    San Jose, CA 95127
            18      Tel: (408) 593-1226
            19 _ _ _ _ _ _ __ _ _ _ _ _ _ __ _ __.__ _ _ _ _ _ _ _ _ _ _                                 ___J




           20               I declare under penalty of perjury under the laws of the United States of America
                    that the foregoing is true and correct.                       ---;;>!-
                                                         ~~
           21                                                                 1
           22       Dated: September 10, 2019                                                L
                                                          Sha i . Polm
           23

           24

           25       4822-4144-5792, v. 10

           26
           27

           28

SCHILLING LAW
                    5: 19-cv-05540-NC                               NOTICE OF MOTION AND
  GROUP, PC                                                         MOTION TO DISMISS COMPLAINT
